DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 12/28/2021.
Claims 1-2,4-15,17-22 and 24-29 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-2, 4-15, 17-22 and 24-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 13 recite computer-implemented methods for supporting medical personnel in examination of a patient by way of at least one examination procedure. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 13 recite, at least in part, a method for supporting medical personnel in examination of a patient using a future examination procedure, the method comprising: determining a patient prevalence value relating to a diagnosis for the patient based on a group prevalence value for a group of people, a first examination result and previous examination prediction information associated with a previous examination procedure, the patient being classified in the group of people based on first patient data, the first patient data including the first examination result from the previous examination procedure, and the first examination result including a calcium value; generating evaluation information related to the future examination procedure based on the patient prevalence value and future examination prediction information, the future examination prediction information including a sensitivity nd a specificity of the future examination procedure with respect to the diagnosis, and the evaluation information including an imaging protocol optimized for the patient; and  sending the evaluation information to an imaging device to perform the future examination procedure based on the evaluation information.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. sending the evaluation information to an imaging device to perform the future examination procedure based on the evaluation information.) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least a first database, second database, computer processing device, and an imaging device. These elements are broadly recited in the specification at, for example, paragraph [0045] which describes the computer processing device. “For example, when a hardware device is a computer processing device (e.g., a processor, Central Processing Unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a microprocessor, etc.), the computer processing device may be configured to carry out program code by performing arithmetical, logical, and input/output operations, according to the program code. Once the program code is loaded into a computer processing device, the computer processing device may be programmed to perform the program code, thereby transforming the computer processing device into a special purpose computer processing device.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the method for supporting medical personnel in examination of a patient by way of at least one examination procedure in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform evaluation process. Generic 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional 
CLAIMS 2, 4-12, 14-15, 17-22 and 24-29 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2, 4-12, 14-15, 17-22 and 24-29 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection, Examiner has withdrawn the rejection considering the new amendments. 
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Pages 11-12 of the remarks, Applicant argues, “Applicants respectfully submit that the features of claim 1 are analogous to those of Diehr and Vanda at least by virtue of the amendments thereto contained in this Amendment. In particular, as mentioned above, Applicants submit that the recitation of "sending the evaluation information to an imaging device to perform the future examination procedure based on the evaluation information," as recited by amended claim 1, constitutes "additional element[s]" that "us[e] the [alleged] judicial exception in some other meaningful way" and, thus, integrates the alleged judicial exception into a practical application. For example, in the present application, the features of claim 1, alleged by the Examiner to correspond to a judicial exception, provide an improved method for determining an examination procedure for diagnosing a patient that improves the accuracy of determining which examination procedures would be desirable to perform thereby, for example, reducing patient radiation exposure from undesirable examination procedures (see, e.g., paragraphs [0013] and [0081]-[0083] of the present application). With regard to the recitation of "sending the evaluation information to an imaging device to perform the future examination procedure based on the evaluation information," these additional elements effect the above-described improvements and, thus, "us[e] the [alleged] judicial exception in some other meaningful way." Accordingly, the above-quoted features of claim 1 integrate the alleged judicial exception into a practical application.” However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims access, evaluate, and transmit information which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686